Citation Nr: 0332449	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  97-28 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for cellulitis of the 
left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On April 28, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for cellulitis of the 
left leg from October 1996 to the 
present.  Obtain records from each health 
care provider the veteran identifies.  If 
records are unavailable, please have the 
provider so indicate.

2.  The record indicates that the veteran 
was treated for cellulitis of the left 
leg by Dr. Antonio H. Soler Salas, Avenue 
Winston Churchill # 138, El Senorial Mail 
Station # 722, Rio Piedras, Puerto Rico 
00926, and by Dr. Suarez, Bayamon 
Orthopedic Associates, El Senorial 
Station #722, Pio Piedras, Puerto Rico 
00926.  Make arrangements to obtain all 
clinical records, both inpatient and 
outpatient, including imaging and 
pathology reports from October 1996 to 
the present.  If records are unavailable, 
please have the provider so indicate.

3.  Obtain the veteran's medical records 
from the VA Medical Center in San Juan, 
Puerto Rico for any treatment for 
cellulitis of the left leg from October 
1996 to the present.  Please obtain the 
following types of records: notes, 
discharge summaries, consults, 
medications, lab findings, imaging (X-
rays, MRI, CT scan), procedures, problem 
list, and confirmed diagnoses.

4.  Following completion of 1 through 3 
above, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
scar examinations to determine the nature 
and extent of residuals of drainage for 
cellulitis of the left leg.  The claims 
file must be made available to the 
examiner(s) prior to examination, and the 
examiner(s) should so indicate in the 
report(s) that the claims file was 
reviewed.  After reviewing the claims 
file and the veteran's history, the 
examiner(s) should discuss the effects of 
the July 1996 drainage for cellulitis 
upon the veteran's left leg disability.  
The examiner(s) should perform any tests 
or studies deemed necessary for an 
accurate assessment, including X-ray 
examination and range of motion studies 
expressed in degrees.  If range of motion 
studies demonstrate any limitation of 
motion, the orthopedic examiner should 
discuss whether the limitation might be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The 
orthopedic examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
orthopedic examiner should specify any 
functional loss due to pain or weakness, 
if possible measured in degrees of 
limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the orthopedic examiner should 
provide an opinion as to the degree of 
any functional loss likely to result from 
a flare-up of symptoms or on extended 
use.  The orthopedic examiner should 
indicate whether there is edema of the 
extremity or aching and fatigue in the 
left leg after prolonged standing or 
walking, with symptoms relieved by 
elevation of the extremity or compression 
hosiery.  The orthopedic examiner should 
specifically differentiate between the 
symptoms due to the veteran's nonservice-
connected left knee internal joint 
derangement with a posterior horn lateral 
meniscus tear from those due to his 
service-connected cellulitis. 
The scar examiner should expressly give 
the extent of the scarring in square 
inches or square centimeters, should 
indicate whether the veteran's drainage 
scar is unstable (i.e., frequent loss of 
covering of skin over the scar), deep, 
superficial (i.e., not associated with 
underlying tissue damage), poorly 
nourished with repeated ulceration, or 
tender and/or painful on objective 
demonstration, and whether the scar 
limits the function of, or causes limited 
motion of, the affected part.  The 
examiner(s) should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





